Citation Nr: 1030836	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
hearing loss.  In July 2010, the Veteran was afforded a Travel 
Board hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran submitted additional evidence in support of 
his claim accompanied by a waiver of RO review.  38 C.F.R. §§ 
19.37, 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's currently diagnosed bilateral hearing loss was incurred 
during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2009).  Service 
connection for some disorders, including sensorineural hearing 
loss, will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran, in written statements and testimony before the 
Board, contends that his current bilateral hearing loss was 
caused by noise exposure during active service.  Specifically, he 
asserts that his hearing problems had their onset during the 
years he spent working as an Air Force electrician on the flight 
line and in an electronic shop where fighter jets and other 
military aircraft were repaired and maintained.  While the 
Veteran acknowledges that he was told to wear hearing protection 
on the flight line, he asserts that such protection was not 
required either there or in the electrical shop.  He also states 
that he incurred in-service noise exposure as a referee at 
sporting events for many years.

The Veteran is competent to state that he experienced noise 
exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Board considers the Veteran's account to be 
credible as it is corroborated by his service personnel records, 
which show that he served as an electronics maintenance 
technician and superintendent.  Moreover, there is no competent 
evidence of record to indicate that the claimed noise exposure 
did not occur.  Accordingly, the Board concludes that it is 
likely that the Veteran was exposed to acoustic trauma on active 
duty.  His exposure to acoustic trauma supports his contention 
that hearing loss was incurred in service.  However, in order to 
establish service connection, the evidence still needs to show a 
medical nexus linking any current disability to the in-service 
injury.

The Veteran's service medical records show that, on his June 1950 
enlistment and May 1954 reenlistment examinations, he did not 
complain of any hearing problems and scored 15/15 on whisper 
voice tests, which was considered normal.  However, on an in-
service examination conducted nearly 20 years later, in March 
1974, the Veteran underwent audiological testing that revealed 
bilateral high frequency sensorineural hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
20
45
LEFT
0
5
0
0
40

The Veteran's January 1976 separation examination also included 
an audiological evaluation, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
25
LEFT
0
0
0
0
30

The Veteran acknowledges that he did not seek treatment for 
hearing loss for several years after leaving the military.  
Nevertheless, he now maintains that his spouse and children 
alerted him to his hearing problem years before it progressed to 
the point that he sought treatment and needed hearing aids.  

The Veteran's post-service medical records show that he was first 
fitted with hearing aids in August 1991 after undergoing an VA 
audiological evaluation that yielded a diagnosis of bilateral 
high-frequency hearing loss and the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
55
LEFT
10
10
5
25
40

The record thereafter shows that the Veteran has continued to 
seek treatment for hearing problems on a periodic basis.  He was 
afforded a VA examination in July 2008 in which he complained of 
an inability to hear sounds on television and to participate in 
conversations that were conducted amid background noise.  The 
Veteran recounted his in-service exposure to acoustic trauma 
while working around aircraft for 12 to 13 years.  He also 
acknowledged a history of civilian noise exposure from electronic 
checkout machinery, lawnmowers, and power tools.  However, the 
Veteran emphasized that such post-service noise exposure had been 
minimal.

Audiological testing yielded the following results, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
60
65
LEFT
20
25
40
60
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 94 percent in the left ear.

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with bilateral sensorineural hearing loss 
that was moderate in degree.  However, the examiner opined that, 
because the Veteran's hearing on separation had been within 
normal limits for VA purposes, his current hearing loss was less 
likely than not related to his military service.  As grounds for 
her opinion, the VA examiner cited a 1991 otolaryngological 
treatise, which indicated that "research studies have shown that 
hazardous noise exposure has an immediate effect on hearing and 
is usually temporary at first," and that such noise-induced 
hearing loss "does not have a delayed onset nor is it 
progressive or cumulative."  Significantly, however, while the 
VA examiner indicated that she had reviewed the Veteran's claims 
folder, she did not reconcile her opinion with the March 1974 in-
service audiogram showing disabling hearing loss according to VA 
standards. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the July 2008 VA examiner's opinion, 
indicating that any current hearing loss was less likely than not 
related to the Veteran's service, is of limited probative value 
as that opinion is inconsistent with the service medical records 
showing that the Veteran had disabling hearing loss while on 
active duty.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  

The Board recognizes that the VA examiner based her opinion upon 
medical literature indicating that hazardous noise exposure has 
an immediate, rather than a progressive and cumulative, effect on 
hearing.  A medical article or treatise can provide important 
support when combined with an opinion of a medical professional 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  However, while the VA examiner in this case cited 
the aforementioned medical literature in her negative nexus 
opinion, she did not reconcile that literature with the specific 
facts of the Veteran's case.  Thus, that medical literature 
constitutes an insufficient basis to support the negative nexus 
opinion.  In any event, as the Veteran manifested disabling 
hearing loss prior to leaving the military, his particular 
hearing loss pattern is not inconsistent with the medical 
literature's finding that hazardous noise exposure has an 
immediate effect on hearing.

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service medical records demonstrate 
that his current bilateral hearing loss had its onset in service.  

The Board is mindful that the clinical findings on the Veteran's 
January 1976 separation examination indicated that his hearing 
had improved since his March 1974 audiological evaluation and 
fell within normal limits under VA standards.  However, the fact 
that the Veteran was clinically shown to have disabling hearing 
loss at the time of that March 1974 in-service examination and 
was subsequently diagnosed with hearing loss after leaving the 
military supports a finding that his hearing loss constituted a 
chronic disease that manifested both during and after service.  
38 C.F.R. § 303(b) (2009).  No medical opinion as to etiology is 
necessary to grant service connection where a chronic disease is 
shown in service and the same chronic disease manifests at a 
later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  
Thus, even without a medical opinion indicating that the 
Veteran's hearing loss was incurred in service, the Board finds 
that the evidence weighs in favor of the claim.

In addition, the Board finds that the Veteran is competent to 
testify as to his extensive exposure to acoustic trauma while 
working on the flight line and in the aircraft electronic shop, 
and his testimony in this regard in considered credible.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  He has also provided competent 
and credible testimony with respect to having been told by his 
relatives that he had a hearing problem prior to being diagnosed 
with hearing loss and prescribed hearing aids at a VA medical 
facility.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay 
evidence can be competent to establish diagnosis of a condition 
when a layperson is competent to identify the medical condition, 
or reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms supports a later diagnosis by a 
medical professional).  That lay evidence reflects a continuity 
of symptomatology since service, which further supports his 
claim.  Maxson v. Gober, 230 F.3d 1330 (2000). 

For the foregoing reasons, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise.  Resolving all reasonable doubt remaining in favor of 
the Veteran, the Board finds that service connection for hearing 
loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


